
	
		II
		110th CONGRESS
		2d Session
		S. 2611
		IN THE SENATE OF THE UNITED STATES
		
			February 7
			 (legislative day, February 6), 2008
			Mr. Dorgan (for himself,
			 Mr. Brown, and Mr. Casey) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To make bills implementing trade agreements subject to a
		  point of order unless certain conditions are met, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Trade Agreement Benchmarks and
			 Accountability Act.
		2.Limitations On
			 Bills Implementing Trade Agreements
			(a)In
			 generalNotwithstanding section 151 of the Trade Act of 1974 (19
			 U.S.C. 2191) or any other provision of law, any bill implementing a trade
			 agreement between the United States and another country shall be subject to a
			 point of order pursuant to subsection (c) unless the bill—
				(1)is accompanied by
			 a statement of the benchmarks described in subsection (b)(1) and that statement
			 is approved as part of the implementing bill; and
				(2)contains the
			 reporting provisions described in subsection (b)(2).
				(b)Benchmarks and
			 reporting provisions
				(1)Benchmarks
					(A)In
			 generalEach bill implementing a trade agreement shall be
			 accompanied by a statement that contains benchmarks described in subparagraph
			 (B) and predictions made by the International Trade Commission, the United
			 States Trade Representative, and other Federal agencies, of the impact the
			 implementation of the agreement will have on the United States economy.
					(B)Description of
			 benchmarksThe benchmarks described in this subparagraph are as
			 follows:
						(i)An
			 estimate of the number of new jobs that will be created, the number of existing
			 jobs that will be lost, and the expected net effect on job creation in the
			 United States as a result of the agreement. The estimate shall include the
			 number and type of the new jobs that will be created and lost.
						(ii)An
			 assessment and quantitative analysis of the extent to which the agreement will
			 result in an improvement in wages for workers in the United States.
						(iii)An assessment
			 and quantitative analysis of how each country that is a party to the agreement
			 is implementing and enforcing the labor and environmental standards that are
			 part of the agreement.
						(iv)A
			 quantitative analysis of the extent to which the agreement will result in an
			 increase in the access by United States businesses to the market of each
			 country that is a party to the agreement, particularly those sectors identified
			 by the United States Trade Representative as of special importance with respect
			 to the agreement.
						(2)Reporting
			 provisionsThe reporting provisions described in this subsection
			 are that each bill implementing a trade agreement shall contain a requirement
			 that not later than 5 years after the date the agreement enters into force with
			 respect to the United States, and every 5 years thereafter, the International
			 Trade Commission shall submit to Congress a report that provides an assessment
			 and quantitative analysis of how the trade agreement has resulted in meeting
			 the benchmarks described in paragraph (1).
				(3)Contents and
			 conclusions of reportThe International Trade Commission shall
			 determine in any report required by this section regarding an agreement whether
			 the benchmarks and predictions described in paragraph (1)(B) (i) and (ii) have
			 been met with respect to that agreement.
				(c)Point of Order
			 in SenateThe Senate shall cease consideration of a bill to
			 implement a trade agreement, if—
				(1)a point of order
			 is made by any Senator against any bill implementing a trade agreement that is
			 not accompanied by statement regarding the benchmarks to be achieved by the
			 agreement or does not contain the reporting provisions regarding the benchmarks
			 described in subsection (b); and
				(2)the point of
			 order is sustained by the Presiding Officer.
				(d)Withdrawal of
			 approval
				(1)In
			 generalThe approval of Congress, provided in a bill to implement
			 a trade agreement, shall cease to be effective if, and only if, a report
			 described in subsection (b) indicates that the benchmarks and predictions made
			 in connection with the agreement are not being met and a joint resolution
			 described in subsection (e) is enacted into law pursuant to the provisions of
			 subsection (e) and paragraph (2).
				(2)Procedural
			 provisions
					(A)In
			 generalThe requirements of this paragraph are met if the joint
			 resolution is enacted under subsection (e), and—
						(i)Congress adopts
			 and transmits the joint resolution to the President before the end of the
			 1-year period (excluding any day described in section 154(b) of the
			 Trade Act of 1974 (19 U.S.C.
			 2194(b)), beginning on the date on which Congress receives a report described
			 in subsection (b); and
						(ii)if
			 the President vetoes the joint resolution, each House of Congress votes to
			 override that veto on or before the later of the last day of the 1-year period
			 referred to in clause (i) or the last day of the 15-day period (excluding any
			 day described in section 154(b) of the Trade Act
			 of 1974) beginning on the date on which Congress receives the veto
			 message from the President.
						(B)IntroductionA
			 joint resolution to which this section applies may be introduced at any time on
			 or after the date on which the International Trade Commission transmits to
			 Congress a report described in subsection (b), and before the end of the 1-year
			 period referred to in subparagraph (A)(i).
					(e)Joint
			 resolutions
				(1)Joint
			 resolutionsFor purposes of this section, the term joint
			 resolution means only a joint resolution of the 2 Houses of Congress,
			 the matter after the resolving clause of which is as follows: That
			 Congress withdraws its approval, provided under section __ of the ___________,
			 of the ______ Agreement., with the first blank space being filled with
			 the section of the Act implementing and approving the applicable agreement, the
			 second blank space being filled with the name of the Act implementing and
			 approving the agreement, and the third blank space being filled with the title
			 of the agreement.
				(2)Procedures
					(A)Introduction
			 and referral
						(i)House of
			 RepresentativesJoint Resolutions in the House of
			 Representatives—
							(I)may be introduced
			 by any Member of the House;
							(II)shall be
			 referred to the Committee on Ways and Means and, in addition, to the Committee
			 on Rules; and
							(III)may not be
			 amended by either Committee.
							(ii)SenateJoint
			 Resolutions in the Senate—
							(I)may be introduced
			 by any Member of the Senate;
							(II)shall be
			 referred to the Committee on Finance; and
							(III)may not be
			 amended.
							(B)Consideration
			 by committees
						(i)House of
			 RepresentativesIt is not in order for the House of
			 Representatives to consider any resolution that is not reported by the
			 Committee on Ways and Means and, in addition, by the Committee on Rules.
						(ii)SenateIt
			 is not in order for the Senate to consider any resolution that is not reported
			 by the Committee on Finance.
						(C)Application of
			 other provisionsThe provisions of section 152 (c), (d), and (e)
			 of the Trade Act of 1974 (19 U.S.C. 2192 (c), (d), and (e)) (relating to
			 discharge of committees and floor consideration of certain resolutions in the
			 House and Senate) shall apply to joint resolutions under this section to the
			 same extent as such provisions apply to resolutions under such section.
					(3)Rules of House
			 of Representatives and SenateThis subsection is enacted by
			 Congress—
					(A)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate,
			 respectively, and as such is deemed a part of the rules of each House,
			 respectively, and such procedures supersede other rules only to the extent that
			 they are inconsistent with such other rules; and
					(B)with the full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedures of that House) at any time, in the same
			 manner and to the same extent as any other rule of that House.
					
